NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW RYLEY CORZINE,                          No. 17-16605

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00052-MMD-WGC

 v.
                                                MEMORANDUM*
ADAM PAUL LAXALT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Matthew Ryley Corzine appeals pro se from the district court’s order

denying his motion for a preliminary injunction to enjoin the enforcement of

residency requirements for sex offenders under Nevada law. We have jurisdiction

under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion. Jackson v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
City & County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion in denying Corzine’s request

for preliminary injunctive relief seeking to enjoin the enforcement of statutory

residency requirements because Corzine failed to establish that he is likely to

succeed on the merits of his claim alleging that the imposition of lifetime

supervision conditions violates the Ex Post Facto Clause. See U.S. CONST. ART. I,

§ 9, cl. 3; Jackson, 746 F.3d at 958 (plaintiff seeking preliminary injunction must

establish that he is likely to succeed on the merits, he is likely to suffer irreparable

harm in the absence of preliminary relief, the balance of equities tips in his favor,

and an injunction is in the public interest).

      We lack jurisdiction to review the dismissal of Corzine’s claims because the

district court’s order did not dispose of the action as to all claims between the

parties. See Fed. R. Civ. P. 54(b); Prellwitz v. Sisto, 657 F.3d 1035, 1038 (9th Cir.

2011) (appellate jurisdiction is limited to final orders disposing of all claims

between parties).

      Appellees’ motion to supplement the record (Docket Entry No. 8) is denied

as unnecessary.

      AFFIRMED.

                                            2                                      17-16605